Citation Nr: 0522919	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of left foot surgery, with plantar fasciitis.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1958 to December 1959.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In March 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  At the time of the hearing he submitted medical 
evidence pertaining to his service-connected back disability.  
This matter is referred to the RO for consideration.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's residuals of left foot surgery are 
manifested by complaints of pain.  The veteran's residuals of 
left foot surgery are no more than moderately severe.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for the veteran's service-connected residuals of left foot 
surgery, with plantar fasciitis. have not been met at any 
time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5284 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in January 2002, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence he had that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
prior to the initial denial of the claim.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, each of the 
four content requirements of a VCAA notice has been fully 
satisfied.   

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the veteran's disability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
foot injury warrants a 10 percent rating.  A moderately 
severe foot injury warrants a 20 percent rating. A severe 
foot injury warrants a 30 percent evaluation.  In order for a 
higher evaluation to be assigned, there must be evidence of 
actual loss of use of the foot. In the event of a total loss 
of use, a 40 percent evaluation may be assigned.  38 C.F.R. 
Part 4, DC 5284 (2004).  

The Evidence

The service medical records show that the veteran underwent 
left foot surgery in March 1959 and a granulomatous lesion 
was removed from his left foot.  

In a July 2002 letter, a private examiner reported that in 
June 2002, the veteran complained of left foot pain.  It was 
stated that calcaneal spur subungual exostosis, chronic 
plantar fibromatosis (left), onychomycosis and pain were 
diagnosed.  The examiner noted that he recommended that the 
veteran return to VA to be evaluated for orthotics.  

The veteran was examined by VA in December 2002.  His medical 
history was noted.  The examiner reported that the veteran 
wears shoe inserts and that with the weather or heavy use 
will use a cane to get around.  It was noted he was not on 
any medication for it.  Examination showed some tenderness to 
soreness over the plantar surface.  The examiner noted that 
he could not see any scarring or callosities.  There was 
tenderness over the heel with no other swelling or deformity 
noted.  The veteran could raise on his toes and heels and 
squat.  The diagnosis was, residual postoperative plantar 
fibroma, left foot, with plantar fasciitis.  X-rays showed 
minimal degenerative changes involving the first 
metatarsophalangeal joint; otherwise normal examination.  

The veteran was examined by VA in May 2004.  The claims file 
was reviewed.  The veteran reported that he currently used 
inserts in both shoes.  He reported having left foot pain, 
aggravated by prolonged walking, standing or sitting.  The 
veteran reported taking Tylenol occasionally and also taking 
Motrin daily.  It was reported that the veteran works in 
sales and is on his feet all day.  On examination, it was 
noted that the veteran' gait was normal.  The veteran could 
stand on his heels and toes but felt a pulling sensation of 
the plantar surface of the foot.  He could squat using a 
chair for assistance.  Examination showed no visible surgical 
scar.  There were callous formations present over the left 
great toe, the plantar surface and of the heel.  Tenderness 
was noted throughout the whole medial aspect of the arch 
area.  There was no warmth or swelling.  There were no 
deformities.  There was full range of motion of the first 
metatarsal phalangeal joint; flexion was to 40 degrees, and 
extension was to 70 degrees actively and passively.  It was 
noted that after repetitive flexing and extending and testing 
for pain, weakness, fatiguability and coordination there was 
the same range of motion in the digits, but did increase the 
pain in the plantar surface of the foot.  X-rays showed 
minimal degenerative arthritic changes of the first 
metatarsophalangeal joint and some to the interphalangeal 
joints of the left foot.  The diagnosis was, residuals of 
postoperative plantar fibroma with plantar fasciitis.  

In March 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  He testified concerning his current symptoms, which 
he reported have gotten worse.  He reported that he was 
taking medication and was scheduled for cortisone shots.  A 
complete transcript is of record.  

Discussion

The above evidence demonstrates that the veteran's residuals 
of left foot surgery are no more than moderately severe.  
Although the VA examinations showed that the veteran had pain 
in his feet, the range of motion recorded was noted to be 
within normal limits.  While there was a pulling sensation, 
there was no evidence of painful motion, and no showing of 
swelling or warmth.  Thus, the evidence is against a finding 
that the veteran's disability is more than moderately severe 
so as to warrant entitlement to the next higher rating of 30 
percent at any time during the appeal period.  

It is noted that the veteran has been service connected for 
sensory loss of the left foot and assigned a 10 percent 
rating for that disability.  In addition the Board notes 
that, consideration has also been given to any residual 
scarring.  The VA medical examinations in December 2002 and 
in May 2004 noted that there were no visible scars.  The 
Board accordingly has no basis on which to assign a separate 
rating for scarring.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 




ORDER

An initial evaluation beyond 20 percent is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


